OPINIÓN CONCURRENTE DEL
JUEZ SEÑOR MACLEARY.
En el presente caso estoy de acuerdo con aquella parte del dictamen del juez ponente que declara que la Corte de Distrito de Arecibo tenía competencia para conocer del asunto. También estoy de acuerdo con él al sostener el cri-terio que el veredicto del jurado cumple sustancialmente con la ley, y que es suficiente, según las resoluciones de California. Si no fuera por la autoridad de dichas resoluciones es posible que yo sería de otro parecer. Es ciertamente una práctica *113mejor, que el jurado Raga uso de la palabra culpable ó no culpable en su veredicto. Sostengo además que la acusación en el presente caso es suficiente. Dicha acusación 'consigna, que .Antonio Paz y Santos y otros son autores del delito come^ tido, puesto que aconsejaron é incitaron maliciosa y premedi-tamente á dicho José Morales para que cometiera el asesinato anteriormente citado, en la forma arriba mencionada. Esto es suficiente para acusarlos como cómplices ó accesorios antes, del hecho, pero no es suficiente para acusarlos como accesorios, después del hecho. Considerando la acusación bajo este puntu de vista, la corte incurrió en error en aquella parte de las ins-trucciones que dice:
“De modo que vosotros examinaréis esa prueba toda y veréis si efectivamente dentro de ella está ó nó justificado bien el haber acon-sejado ó incitado un delito á Yare-Yare ó sabiendo que éste lo había realizado, si Antonio Paz lo ocultó, albergó ó protegió de las autori-dades,, ó si no hay pruebas de nada de esto.
“De modo que podéis dar veredicto como autor ó principal de asesinato en primer grado ó segundo, ó de homicidio voluntario, ó involuntario, ó también de cómplice ó accesorio; de cualquiera de ellos. ’ ’
Según esta instrucción, el demandado pudo haber sido de-clarado culpable de la comisión del delito si ocultó,, albergó ó protegió á Yare Yare de las autoridades. Puede ser que' el jurado tuvo la intención de declarar culpable al demandado de ser accesorio después del hecho. Si es así este veredicto no fué basado en una alegación debidamente formulada en la acusación.
Por consiguiente, puesto que la corte no se limitó á las alegaciones contenidas en la acusación, al dar sus instruc-ciones al jurado, creo que debemos revocar la sentencia y de-volver el caso á la Corte de Distrito de Arecibo para que se celebre nuevo juicio.
Con estas aclaraciones estoy dispuesto á firmar la sen-tencia de esta corte, que está substancialmente de acuerdo con el criterio que en la presente se expresa.